             Case 1:21-cv-00806-LJV Document 1 Filed 07/14/21 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

                                                   :
Elaine Stanley,                                    :
                                                     Civil Action No.: ______
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Capital Link Management LLC,                       :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

        For this Complaint, the Plaintiff, Elaine Stanley, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of the

Plaintiff’s personal privacy by the Defendant and their agents in their illegal efforts to collect a

consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Elaine Stanley (“Plaintiff”), is an adult individual residing in

Pickens, South Carolina, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      The Defendant, Capital Link Management LLC (“Capital”) is a New York

business entity with an address of 100 Corporate Parkway, Suite 106, Amherst, New York

14226, operating as a collection agency, and is a “debt collector” as the term is defined by 15
              Case 1:21-cv-00806-LJV Document 1 Filed 07/14/21 Page 2 of 5




U.S.C. § 1692a(6).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

        5.       The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        6.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        7.       The Debt was purchased, assigned or transferred to Capital for collection, or

Capital was employed by the Creditor to collect the Debt.

        8.       The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B. Capital Engages in Harassment and Abusive Tactics

        9.       On or about January 15, 2021, Capital sent a text message to Plaintiff’s sister-in-

law in an attempt to collect the Debt from Plaintiff.

        10.      In its message, Capital wrongfully disclosed that Plaintiff owed a debt and further

disclosed details about the Debt to Plaintiff’s sister-in-law.

        11.      Plaintiff’s sister-in-law is not responsible for repayment of Plaintiff’s Debt.

        12.      Plaintiff did not give Capital permission to speak with her sister-in-law.

        13.      Capital’s actions caused Plaintiff a great deal of embarrassment, humiliation and

distress.

C. Plaintiff Suffered Actual Damages

        14.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.
                Case 1:21-cv-00806-LJV Document 1 Filed 07/14/21 Page 3 of 5




          15.      As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                                COUNT I

                     VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

          16.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          17.      The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties and failed to confirm or correct location information.

          18.      The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

          19.      The Defendant’s conduct violated 15 U.S.C. § 1692b(2) in that Defendant

informed third parties of the nature of Plaintiff’s debt and stated that the Plaintiff owed a debt.

          20.      The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.

          21.      The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          22.      The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          23.      The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          24.      The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used
             Case 1:21-cv-00806-LJV Document 1 Filed 07/14/21 Page 4 of 5




unfair and unconscionable means to collect a debt.

       25.      The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       26.      The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that judgment be awarded in the

Plaintiff’s favor and against the Defendant as follows:


                1. Against the named Defendant, jointly and severally, awarding the Plaintiff actual

       damages pursuant to 15 U.S.C. § 1692k(a)(1);

                2. Against each of the named Defendant, awarding the Plaintiff statutory damages

       of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                3. Against the named Defendant, jointly and severally, awarding the Plaintiff

       recovery of the costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

       § 1692k(a)(3);

                4. Against the named Defendant, jointly and severally, awarding the Plaintiff

       punitive damages in such amount as is found appropriate; and

                5. Granting the Plaintiff such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: July 14, 2021

                                               Respectfully submitted,

                                               By /s/ Sergei Lemberg
                                               Sergei Lemberg, Esq. (SL 6331)
                                               LEMBERG LAW, LLC
Case 1:21-cv-00806-LJV Document 1 Filed 07/14/21 Page 5 of 5




                           43 Danbury Road, 3d Floor
                           Wilton, CT 06897
                           Telephone: (203) 653-2250
                           Facsimile: (203) 653-3424
                           Attorneys for Plaintiff
